Citation Nr: 1725046	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  13-17 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for malaria.

2. Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

3. Whether new and material evidence has been submitted sufficient to reopen a claim for service connection for a prostate disability, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Christensen, Counsel


INTRODUCTION

The Veteran had active military service from July 1964 to May 1975.  He died in June 2014.  The Appellant is his surviving spouse and has been substituted in his claim.

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Appellant provided sworn testimony in support of her appeal during a hearing before the undersigned Veterans Law Judge in March 2017; the hearing transcript has been associated with the file and has been reviewed.  


FINDINGS OF FACT

1. The Veteran did not have malaria or residuals of his in-service bout of malaria during the period on appeal.

2. Veteran's COPD did not onset in service and is not etiologically related to service.

3. The Veteran's benign prostatic hypertrophy did not onset in service and is not etiologically related to service or any service-connected disability.


CONCLUSIONS OF LAW

1. The criteria for service connection for malaria have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

2. The criteria for service connection for COPD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

3. The criteria for service connection for a prostate disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2015); 38 C.F.R. § 3.303 (2016).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 
	
Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2016).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
 
Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d 1372.   

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  




Malaria

In his substantive appeal the Veteran reporting having dizzy spells, weakness, headaches, circulation problems, and liver dysfunction, which he believes are residual symptoms of malaria he had in service.

The Veteran's separation report of medical history indicates he was hospitalized for malaria while in Vietnam.  Service personnel records indicate he served in Vietnam from August 1965 to July 1966 and from June 1969 to August 1970.  A review of the Veteran's service treatment records reflects that a June 1970 service lab report indicates a negative test for malarial parasites.  On the Veteran's January 1975 report of medical history the Veteran denied dizziness or fainting spells, and his separation medical examination was within normal limits, with only hypertension noted.  

In October 2011 the Veteran underwent a VA infectious diseases examination at which he reported having malaria in 1969.  He reported that he currently has weak and dizzy spells but denied fevers or taking medication for residuals of malaria.  The examiner opined that the Veteran does not currently have residuals of malaria.  The examiner explained that the Veteran's treatment records do not show residuals of malaria, consults with infectious disease specialists for malaria symptoms or residuals, complaints that have been attributed to malaria, or blood smears showing malaria.

At her March 2017 Board hearing, the Appellant testified that the Veteran was being treated for malaria in the last years for his life.

The Board has carefully reviewed all of the Veteran's private and VA treatment records.  While they reflect that the Veteran was being treated for a number of conditions prior to his death, there is no record of any symptom being attributed to malaria, either as a current condition or residuals of his in-service malaria infection.

The Board finds that a preponderance of the evidence is against finding that the Veteran had malaria or residuals of the condition during the period on appeal.  While the evidence reflects that he did have malaria in service, the evidence weighs against finding that the condition continued after service.  While the Appellant may believe that some of the symptoms the Veteran was experiencing toward the end of his life were caused by malaria, the Board finds that Veteran's medical treatment records are the most probative evidence and reflect no mention of malaria treatment or any symptoms being attributed to malaria during the period on appeal.  Further, the October 2011 VA examiner also opined that the Veteran did not currently have any residuals of malaria.  

While the Board acknowledges the opinions of the Veteran and the Appellant, as lay persons, they do not have the education, training, or experience to diagnose or offer an etiology opinion with respect to malaria.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) see also Jandreau, 492 F.3d at 1376-77.  While the Veteran is competent to state what symptoms he feels and the Appellant is competent to testify as to problems she witnessed the Veteran having, diagnosing malaria or its residuals is a complex medical question not capable of lay observation and not the type of medical issue for which a lay opinion may be accepted as competent evidence.  Accordingly, their lay statements in this regard are not competent or probative evidence supporting the claim for service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Based on the forgoing, the Board finds that a preponderance of the evidence is against service connection, the benefit of the doubt doctrine does not apply, and the claim must be denied. 

COPD

Service treatment records do not reflect that the Veteran was diagnosed with COPD in service.  His January 1975 separation examination was normal with respect to his lungs and chest.  On his accompanying report of medical history he denied shortness of breath.

The Appellant testified in March 2017 that the Veteran told her stories about being exposed to smoke from explosions in service.  

The Veteran underwent a VA respiratory examination in September 2013.  The VA examiner opined that it is less likely than not that the Veteran's current COPD is related to his service.  The examiner explained that there is not enough evidence to directly connect the Veteran's current COPD with what appears to be two isolated incidents of bronchitis in service in December 1967 and February 1965.

The Board finds the opinion of the VA examiner to be the most probative here.  To the extent that the Veteran himself and the Appellant have opined that his COPD was caused by service, the Board finds that their lay opinions have little probative weight.  Both the Veteran and the Appellant are lay persons who do not have the education, training, or experience to offer an etiology opinion with respect to COPD.  See Kahana, 24 Vet. App. at 438.  While the Veteran is competent to state what symptoms he feels, such as trouble breathing, and the Appellant is competent to testify as to problems she witnessed the Veteran having, the etiology of COPD is a complex medical question not capable of lay observation and not the type of medical issue for which a lay opinion may be accepted as competent evidence.  Accordingly, their lay statements in this regard are not competent or probative evidence supporting the claim for service connection.  See Davidson, 581 F.3d at 1316.

The Board also acknowledges that in his substantive appeal the Veteran argued that his current COPD could be from residuals of malaria or secondary to any of his other service-connected disabilities.  The Veteran is not service-connected for malaria, therefore secondary service connection is not for application.  Of the conditions that the Veteran is service connected for, including PTSD, coronary artery disease, pustulosa acne, diabetes mellitus, peripheral neuropathy of the lower extremities, glaucoma, dermatophytosis, tinnitus, knee arthritis, hearing loss, and stroke, there is no evidence of record suggesting a connection to COPD.

Based on the forgoing, the Board finds a preponderance of the evidence is against service connection for COPD, the benefit of the doubt doctrine does not apply, and the claim must be denied.

Prostate Disability

The RO denied service connection for a prostate disability in a March 1997 rating decision.  The Veteran did not file a timely notice of disagreement and no new evidence pertinent to the claim was received by VA prior to the expiration of the appeal period.  In addition, VA has not received or associated with the claims file any relevant official service department records that existed and had not been associated with the claims file at the time of the March 1997 decision.  Therefore, the March 1997 decision is final.  38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. §§ 3.104, 3.156(b) and (c), 20.302, 20.1103 (2016).  

The basis of the prior final denial was the RO's finding that the evidence did not show that the Veteran did not have a prostate disability.  Thus, in order for the Veteran's claim to be reopened, evidence must have been added to the record since the March 1997 rating decision that addresses this basis. 

Evidence added to the record includes medical records reflecting that the Veteran has been diagnosed with benign prostate hypertrophy.   The Board thus finds that new and material evidence has been submitted to reopen the issue of entitlement to service connection for a prostate disability since the March 1997 rating decision.  On this basis, the issue is reopened.

The Veteran has argued that his prostate disability resulted from exposure to herbicides during service.

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 9, 1962, and May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, such as Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2016); 38 U.S.C.A. § 1116(f) (West 2015).  As the Veteran served in Vietnam, he is presumed exposed to a herbicide containing dioxin.

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam War will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1) (West 2015).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii) (2016).  Benign prostate hypertrophy is not a condition that is presumptively associated with herbicide exposure.  38 C.F.R. § 3.309(e) (2016).  

However, the Veteran may still be entitled to service connection if the evidence shows that the condition was nonetheless related to his service.

Here, the Veteran's treatment records reflect a diagnosis of benign prostate hypertrophy well after service.  Further, there is no competent medical evidence suggesting a connection between the condition and any aspect of the Veteran's service, to include his presumed exposure to herbicide.

In his substantive appeal the Veteran argued that a study has shown that a chemical contained in the herbicide Agent Orange affects the growth of the prostate.  At her March 2017 Board hearing, the Appellant testified that a VA doctor had indicated that the Veteran's problems, including with his prostate, was caused by his exposure to Agent Orange.  The Board has carefully reviewed the claims file but finds that no medical literature discussing a connection between herbicide and benign prostate hypertrophy or a doctor's opinion relating the Veteran's prostate condition to Agent Orange is of record.  The Board acknowledges the opinion of the Veteran and the Appellant that the Veteran's prostate condition is related to the Veteran's service, but finds that as lay people they do not have the education, training, or experience to offer an etiology opinion as to the Veteran's prostate condition.  The etiology of such an internal condition is not capable of lay observation and is not the type of medical issue for which a lay opinion may be accepted as competent evidence.  See Kahana,24 Vet. App. at 438.

Based on the forgoing, the Board finds that a preponderance of the evidence is against service connection for a prostate disability, the benefit of the doubt doctrine does not apply, and the claim must be denied.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in April 2011, prior to the initial adjudication of the claim on appeal.  The letter informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The letter also addressed VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

The Veteran died before being able to testify at a Board hearing, but the Appellant testified in his place.  The undersigned VLJ who conducted the March 2017 hearing complied with the duties to fully explain the issues on appeal and suggest the submission of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Appellant was assisted at the hearing by an accredited representative from the Texas Veterans Commission, and the VLJ and the representative asked questions regarding the nature and etiology of the Veteran's malaria, COPD, and prostate problems.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim.  Neither the Appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records, VA treatment records, and private treatment records identified by the Veteran.  Neither the Appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded a VA medical examination in October 2011 with respect to his malaria claim and in September 2013 with respect to his COPD claim.  The examiners, medical professionals, obtained an accurate history and listened to the Veteran's assertions.  The Board finds the examinations and etiology opinions provided are adequate and contain sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

Service connection for malaria is denied.

Service connection for COPD is denied.

New and material evidence having been received, the service connection claim for a prostate disability is reopened.

Service connection for a prostate disability is denied.



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


